 

Exhibit 10.35

 

EMPLOYMENT CONTRACT

 

April 5, 2002

 

The parties to this Employment Agreement (this “Agreement”) are Koppers
Industries, Inc. (the “Company”) and Steven R. Lacy (“Executive”). The Company
desires to retain the services of Executive as Vice-President, General Counsel
and Corporate Secretary and Executive desires to accept such employment on the
terms and conditions set forth below.

 

Accordingly, the parties, intending to be legally bound, agree as follows:

 

1. Term of Agreement. The term of this Agreement (the “Term”) shall commence as
of April 5, 2002 and shall continue in effect until April 4, 2004; provided,
however, that as of April 4, 2004, and each April 4th thereafter, the Term shall
automatically be extended for one additional year unless, at least one hundred
eighty (180) days prior to such renewal date either the Company or Executive
shall have given notice to the other that such party does not wish to extend
such Term; and provided further, however, that if a Change in Control (as
hereinafter defined) shall have occurred during the original or extended Term,
the Term shall continue for a period of not less than twenty-four (24) months
following the month in which such Change in Control occurred. In no event,
however, shall the Term extend beyond the end of the calendar month in which
Executive’s 65th birthday occurs

 

2. Duties. During the Term, Executive shall serve as Vice President, General
Counsel and Corporate Secretary, and shall perform the duties, services and
responsibilities and have the authority commensurate to such position. Executive
shall report to the Chief Executive Officer of the Company (the “CEO”).
Executive shall perform his duties at the Company’s executive offices,
reasonable periods of travel for business purposes excepted. Executive shall
devote his best efforts to promote the Company’s interests, and he shall perform
his duties and responsibilities faithfully, diligently and to the best of his
ability, consistent with sound business practices. Executive shall, in
performing his duties, services and responsibilities for the Company, fully
comply with the policies of the Company which may be instituted by the Company
from time to time, including without limitation, the Company’s Ethics and
Compliance Program and the Company’s Code of Conduct or similar policies or
rules, as such may be revised from time to time. Except as specifically provided
for in this Agreement, nothing in this Agreement shall preclude Executive from
devoting reasonable periods required for engaging in charitable and community
activities, serving as a director of other companies, performing legal and/or
consulting work for third parties and managing his personal investments;
provided, that such activities do not interfere in any material respect with the
regular performance of his duties and responsibilities under this Agreement.

 



--------------------------------------------------------------------------------

 

3. Base Salary. During the Term, the Company shall pay Executive a base salary
(the “Base Salary”) at an annual rate of at least $250,000. Such Base Salary
shall be subject to periodic review by the Chief Executive Officer. The Base
Salary shall be payable in accordance with the Company’s regular payroll
practices, but no less frequently than monthly.

 

4. Incentive Compensation. Executive shall be entitled to participate in the
Company’s Corporate Senior Management Incentive Pool with an annual incentive
target of 40% of Base Salary, and such participation shall be subject to such
terms and conditions as the Company’s Board of Directors (the “Board”) shall
determine.

 

5. Other Benefits.

 

(a) Expense Reimbursement. During the Term, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in performing services under this Agreement, provided that such expenses are
properly accounted for and are in accordance with the policies and practices for
senior executives in effect from time to time as established by the Company.

 

(b) Supplemental Executive Retirement Plan. During the Term, Executive shall be
eligible to participate in the Company’s SERP I and SERP II benefit plans, as
such plans may be amended by the Board from time to time and subject to the
terms and conditions of such plans.

 

(c) Survivor Benefit Plan. During the Term, Executive shall be eligible to
participate in the Company’s Survivor Benefit Plan, as such plan may be amended
by the Board from time to time and subject to the terms and conditions of such
plan and subject to the Company’s ability to purchase life insurance on
Executive’s life at standard rates.

 

(d) Vacation. During the Term, Executive shall be entitled to four (4) weeks
paid vacation per calendar year.

 

(e) Club Membership. During the Term, the Company shall pay Executive’s
membership fees at the Rivers Club in Pittsburgh, Pennsylvania. Executive will
be responsible for all expenses incurred by him in connection with his use of
the Club, except for expenses that are payable or reimbursable under Section
5(a).

 

(f) Stock Options. At the same time the Board makes the next grant of stock
options to Company employees, the Board shall grant to Executive incentive stock
options (the “Options”) to purchase a total of 7,500 shares of the Company’s
Common Stock. The options will be granted under and subject to the terms of the
Company’s Stock Option Plan.

 

2



--------------------------------------------------------------------------------

 

(g) Participation in Plans. During the Term, Executive shall be entitled to
participate in and receive benefits under and subject to the terms and
conditions of all of the Company’s benefit plans, programs and arrangements for
salaried employees, as they may be duly amended, approved or adopted by the
Board from time to time, including any retirement plan, savings plan, life
insurance plan, health insurance plan, and accident or disability insurance
plan.

 

6. Covenants. In order to induce the Company to enter into this Agreement,
Executive hereby covenants as follows:

 

(a) Executive agrees and understands that Executive has been and will be exposed
to and receive certain confidential information of the Company relating to the
confidential affairs of the Company, including, but not limited to and without
limiting the generality of the foregoing: technical information; business and
marketing plans; strategies; customer information; information concerning the
Company’s products; pricing information and policies; promotions; developments;
financing plans; business policies and practices; processes; techniques;
methodologies; formulae; processes; compilations of information; research
materials; software (source and object code); algorithms; computer processing
systems; drawings; proposals; job notes; reports; records; specifications;
inventions; discoveries; improvements; innovations; designs; ideas; trade
secrets; proprietary information; manufacturing, packaging, advertising,
distribution, and sales methods; sales and profit figures; and client and client
lists and other forms of information considered by the Company to be
confidential and in the nature of a trade secret (hereinafter all referred to as
“Confidential Information”). Executive acknowledges that the Confidential
Information is a valuable and unique asset of the Company and hereby covenants
that both during and after his employment, Executive shall keep such
Confidential Information confidential and shall not disclose such information,
either directly or indirectly, to any third person or entity without the prior
written consent of a duly authorized representative of the Company. Further,
Executive agrees that he will not use any Confidential Information for any
purpose (including, but not limited to, use for Executive’s own benefit or for
the benefit of a third party) other than for purposes authorized by the Company
and for the benefit of the Company. The parties agree that any Confidential
Information that was disclosed or provided to Executive by the Company prior to
the effective date of this Agreement was intended to be and shall be subject to
the terms and conditions of this Agreement. Executive agrees that this
confidentiality covenant has no temporal or territorial restriction. The
obligation of confidentiality imposed herein shall not apply: (i) to information
that is now or hereafter becomes publicly known or generally known in the
Company’s industry other than as a result of Executive’s breach of his or her
obligations hereunder and (ii) to information that is required to be disclosed
by applicable laws, governmental regulations or judicial or regulatory process;
provided, however, in such event, that Executive may disclose such information
only to the extent required and shall give prior notice of the requirement to
disclose such information to the Company to the extent practicable under the
circumstances.

 

3



--------------------------------------------------------------------------------

 

(b) Records and other Property. Executive acknowledges that any and all
documents, files, memoranda, notes, keys, writings, lists, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machinery,
technical data, electronic mail transmissions, records, sketches, plans and
other property, tangible product or materials received from the Company or
relating to the business and affairs of the Company, or any of its affiliates,
whether or not prepared by Executive and whether or not containing or embodying
Confidential Information, Developments or Intellectual Property Rights (as
hereinafter defined) shall be the sole and exclusive property of the Company.
Such documents, files, memoranda, notes, electronic mail transmissions, records,
sketches, plans and other materials are for the use of Executive solely in
discharging his duties and responsibilities as an employee of the Company and
Executive has no claim or right to the continued use of thereof. Executive
agrees, upon termination of his employment, or, in the alternative, at the
direction of the Company, that he will promptly return to the Company or destroy
all such documents, files, memoranda, notes, electronic mail transmissions,
records, sketches, plans and other materials in his possession, custody or
control without retaining any copies thereof.

 

(c) Non-Competition.

 

(i) Executive covenants and agrees, during his employment with the Company and
for a period of one (1) year after the termination of his employment,
voluntarily or involuntarily, that he will not for any reason, directly or
indirectly, anywhere in the world:

 

(A) use, work on, develop, or assist others to use, work on or develop,
information, technologies or processes to which Executive is exposed or which
Executive uses, develops or works on after the date of this Agreement while in
the employ of the Company; or

 

(B) engage in, represent in any way, be connected with, furnish consulting
services to, be employed by or have any interest in (whether as owner, partner,
servant, agent, employee, consultant, corporate officer, director or
stockholder) any entity or person which competes with the Company in connection
with any other information, technologies, processes, products, services or
business areas to which Employee is exposed or which Executive develops or works
on after the date of this Agreement while in the employ of the Company.

 

(ii) In addition to the foregoing covenants and agreements and without
limitation of them, Executive further covenants and agrees that for a period of
one (1) year after Executive’s employment with the Company terminates (whether
said employment is terminated voluntarily or involuntarily), that he shall not,
directly or indirectly engage in, represent in any way, be connected with,
furnish consulting services to, be employed by or have any

 

4



--------------------------------------------------------------------------------

 

interest in (whether as owner, partner, servant, agent, employee, consultant,
corporate officer, director or stockholder) any entity or person which competes
with the business of the Company anywhere in the world. For purposes of this
Section 6(c)(ii), the business of the Company shall be defined as the
development, marketing and sales of all products and services provided by the
Company during Executive’s time of employment.

 

(iii) Employee specifically acknowledges and agrees that the information,
technologies, processes, products, services or business as referred to above are
intended to have application, utility and marketability throughout the world.
Executive further acknowledges and agrees to the reasonableness of these
covenants not to compete and the reasonableness of the scope, geographic area
and duration of time, which are a part of these covenants. Executive also
acknowledges and agrees that the covenants and agreements set forth in this
Section 6(c) will not preclude Executive from becoming gainfully employed
following termination of his employment with the Company.

 

(iv) Nothing in this Section 6(c) shall prohibit Executive from (A) owning less
than five percent (5%) of any class of securities or debt of any corporation or
other entity, whether publicly traded or privately held, (B) serving as a
general or limited partner or having a similar ownership interest in any
partnership or investment company that owns or controls a competing entity so
long as Executive is not actively engaged in the management of such competing
entity, (C) serving as a director of any entity which derives less than ten
percent (10%) of its sales and income from competing businesses or (D)
performing legal and/or consulting work for third parties which do not compete
with the business of the Company anywhere in the world.

 

(d) Non-Solicitation. Executive agrees that any attempt on the part of Executive
to induce others to leave the Company’s employ, or any effort by Executive to
interfere with the Company’ relationship with its employees would be harmful and
damaging to the Company. Executive agrees that while employed by the Company and
for a period of one (1) year after the termination of his employment,
voluntarily or involuntarily, Executive will not in any way, directly or
indirectly (i) induce or attempt to induce any employee of the Company to quit
employment with the Company; (ii) otherwise interfere with or disrupt the
Company’s relationship with its employees; (iii) solicit, entice, or hire away
any employee of the Company; or (iv) hire or engage any employee of the Company
or any former employee of the Company whose employment with the Company ceased
less than one (1) year before the date of such hiring or engagement.

 

5



--------------------------------------------------------------------------------

 

(e) Assignment. Executive shall disclose fully, promptly and in writing to the
Company his entire right, title and interest in all Developments that are made,
conceived, or developed by Executive, in whole or in part, alone or jointly with
others. Such assignment shall include, without limitation, all Intellectual
Property Rights in such Developments. “Developments” as used in this Agreement
shall mean all inventions, designs, work, materials, discoveries, developments,
ideas, concepts, techniques, know-how, software, documentation, improvements,
enhancements, modifications or other works of authorship, whether patentable or
copyrightable or not, which Executive has conceived, made or developed, in whole
or in part, solely, jointly or with others, during his employment with the
Company and thereafter which result from, directly or indirectly, or are
suggested by, the carrying out of Executive’s employment duties, or from or by
any information that Executive may receive as a result of business, work or
activities relating to his employment with the Company. “Intellectual Property
Rights” as used in this Agreement shall mean all forms of intellectual property
rights and protections that may be obtained for, or may pertain to, the
confidential information (described in Section 6(a) of this Agreement) and
Developments and may include, without limitation, all right, title and interest
in and to (i) all Letters Patent and all filed, pending or potential
applications for Letters Patent, including any reissue, reexamination, division,
continuation or continuation-in-part applications throughout the world now or
hereafter filed; (ii) all trade secrets, and all trade secret rights and
equivalent rights arising under the common law, state law, Federal law and laws
of foreign countries; (iii) all mask works, copyrights other literary property
or author’s rights, whether or not protected by copyright or as a mask work,
under common law, state law, Federal law and laws of foreign countries; and (iv)
all proprietary indicia, trademarks, tradenames, symbols, logos and/or brand
names under common law, state law, Federal law and laws of foreign countries.
All Developments of Executive shall be considered work(s) made by Executive for
hire for the Company as defined by 17 U.S.C. § 101 and shall belong exclusively
to the Company and its designees. If by operation of law or for any other
reason, any of the Developments, including all related Intellectual Property
Rights, does not constitute a work made for hire or is not owned in its entirety
by the Company automatically upon creation thereof, then Executive agrees to
irrevocably assign, transfer and convey, and does hereby irrevocably assign,
transfer and convey, to the Company and its designees the ownership of such
Developments, including all related Intellectual Property Rights. Executive
agrees to take all such actions as may be requested by the Company at any time
with respect to any Developments, to confirm or evidence the Company’s ownership
and Executive’s assignment, transfer and conveyance of such Developments.
Furthermore, at any time, and from time to time, upon the request of the
Company, Executive shall execute and deliver to the Company any and all
instruments, documents and papers, give evidence and do any and all other acts
that, in the opinion of the Company, are or may be necessary or desirable to
document such assignment, transfer and conveyance, or to enable the Company to
file and prosecute applications for and to acquire, maintain and enforce any and
all patents, trademark registrations or copyrights, under United States or
foreign law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright.

 

6



--------------------------------------------------------------------------------

 

(f) Non-solicitation of Business. Executive covenants and agrees that during his
employment with the Company and for a period of two (2) years after the
termination of his employment, voluntarily or involuntarily, Executive will not
divert or attempt to divert from the Company any business the Company had
enjoyed or solicited from its customers during the two (2) years prior to
termination of this Agreement.

 

(g) Enforcement. Executive agrees and warrants that the covenants contained
herein are reasonable, that valid consideration has been and shall be received
thereof and that the agreements set forth herein are the result of arms-length
negotiations between the parties hereto. Executive recognizes that the
provisions of this Section 6 are vitally important to the continuing welfare of
the Company and its affiliates, and that money damages constitute a totally
inadequate remedy for any violation thereof. It is further recognized and agreed
that the obligations of Executive under this Agreement are of a unique and
special nature, and Executive acknowledges and agrees that any violation thereof
by Executive will result in immediate and irreparable harm to the Company or its
affiliates. Accordingly, in the event of any such violation by Executive, the
Company and its affiliates, in addition to any other remedies they may have,
shall have the right to institute and maintain a proceeding to compel specific
performance thereof or to issue an injunction or other equitable relief in
addition to other rights or remedies which the Company or its affiliates may
have at law or in equity. Executive hereby waives the right to assert the
defense that any such breach or violation can be adequately compensated in
damages in an action at law.

 

7. Termination of Employment

 

(a) Death or Disability. Executive’s employment under this Agreement shall
terminate upon Executive’s death or termination for Disability. If, as a result
of Executive’s incapacity due to physical or mental illness, Executive shall
have been absent from the full-time performance of Executive’s duties with the
Company for six (6) consecutive months, and within thirty (30) days after
written notice of termination is given Executive shall not have returned to the
full-time performance of Executive’s duties, Executive’s employment shall be
deemed terminated for “Disability.”

 

(b) Termination by the Company. The Company may terminate Executive’s employment
with or without Cause by giving written Notice of Termination (as defined below)
to Executive. Termination by the Company of Executive’s employment for “Cause”
shall mean termination (i) upon the willful and continued failure by Executive
to substantially perform Executive’s duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Executive by the Chief Executive Officer, which demand specifically identifies
the manner in which the Chief Executive Officer believes that Executive has not
substantially performed Executive’s duties, and Executive is given a reasonable
opportunity to remedy such

 

7



--------------------------------------------------------------------------------

 

identified failure to perform, or (ii) the willful engaging by Executive in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this subsection, no act, or failure to
act, on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Executive and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board Executive was guilty of conduct set forth above in this subsection
and specifying the particulars thereof in detail.

 

(c) Termination by Executive. Executive may resign from his employment with the
Company by giving at least sixty (60) days prior written Notice of Termination
to the Company.

 

(d) Notice of Termination. Any purported termination of Executive’s employment
shall be communicated by written Notice of Termination. In the case of a
termination by the Company, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(e) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
full-time performance of Executive’s duties during such thirty (30)-day period),
and (ii) if Executive’s employment is terminated pursuant to subsection (b)
above or for any other reason (other than Disability), the date specified in the
Notice of Termination (which, in the case of a termination for Cause shall not
be less than thirty (30) days from the date such Notice of Termination is
given); provided, however, that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, or by a binding arbitration award; and provided,
further, that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Executive Executive’s full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, base salary) and
continue Executive as a participant in all compensation, benefit and insurance
plans in which Executive was participating when the notice giving rise to the
dispute was given, until the Date of

 

8



--------------------------------------------------------------------------------

 

Termination as determined accordance with this Subsection. Amounts paid under
this Subsection are in addition to all other amounts due under this Agreement,
and shall not be offset against or reduce any other amounts due under this
Agreement and shall not be reduced by any compensation earned by Executive as
the result of employment by another employer.

 

8. Compensation During Disability or Upon Termination. This Section 8 shall
apply to any termination of Executive’s employment other than any termination
subject to Section 9. In the event that Executive’s employment is terminated
under the circumstances described in Section 9, this Section 8 shall not be
applicable.

 

(a) Disability. During any period that Executive fails to perform Executive’s
full-time duties with the Company as a result of incapacity due to physical or
mental illness, Executive shall continue to receive Executive’s base salary at
the rate in effect at the commencement of any such period, until this Agreement
is terminated pursuant to Section 7(a) hereof. Thereafter, or in the event
Executive’s employment shall be terminated by reason of Executive’s death,
Executive’s benefits shall be determined under the Company’s retirement,
insurance, disability and other compensation programs then in effect in
accordance with the terms of such programs.

 

(b) By the Company For Cause or by Executive. If Executive’s employment shall be
terminated by the Company for Cause or by Executive for any reason, the Company
shall pay Executive his or her full Base Salary through the Date of Termination
at the rate in effect at the time Notice of Termination is given, plus all other
amounts to which Executive is entitled under any compensation plan of the
Company at the time such payments are due, and the Company shall have no further
obligations to Executive under this Agreement.

 

(c) By the Company Other Than For Cause. If Executive’s employment is terminated
by the Company other than for Cause, Executive shall be entitled to the
following:

 

(i) Payment of Compensation. No later than the fifth day following the Date of
Termination, the Company shall pay Executive’s full Base Salary through the Date
of Termination at the rate in effect at the time Notification of Termination is
given;

 

(ii) Severance. The Company will pay salary continuation to Executive, at
Executive’s most recent rate of pay less standard deductions and tax
withholdings, for one hundred four (104) weeks following the Date of Termination
plus an additional number of weeks equal to the number of full years of
Executive’s service with the Company prior to the Date of Termination and shall
pay a lump sum severance payment equal to one-half of the sum of the amounts
awarded to Executive under the applicable incentive plan and bonus plans in
respect of each of the

 

9



--------------------------------------------------------------------------------

 

two calendar years preceding that in which occurs the Date of Termination (such
lump sum payment shall be payable to Executive at the time specified in Section
8(e) hereof);

 

(iii) Additional Severance. The Company will pay Executive a lump sum severance
payment (in addition to the amounts set forth in Sections 8(c)(ii)) in an amount
equal to the value of the payments that would be received by Executive from the
Company pursuant to Sections 9(c)(iii), (iv), and (v) in the event of
Executive’s termination following a Change in Control (notwithstanding the fact
that a Change in Control may not have occurred). Such lump sum payment shall be
payable to Executive at the time specified in Section 8(e) hereof; and

 

(iv) Benefits. For a twenty-four (24) month period, or such lesser period to
Executive’s 65th birthday after such termination, the Company shall arrange to
provide Executive with life, disability, accident and group health insurance
benefits substantially similar to those which Executive was receiving
immediately prior to the Notice of Termination. Benefits otherwise receivable by
Executive pursuant to this Section 8(c)(iv) shall be reduced to the extent
comparable benefits are actually received by Executive during the twenty-four
(24) month period following Executive’s termination, and any such benefits
actually received by Executive shall be reported to the Company.

 

(d) Release. Payment of the sums set forth in Sections 8(c)(ii) and (iii) and
provision of the benefits set forth in Section 8(c)(iv) to Executive shall be
conditioned upon Executive executing and delivering a release satisfactory to
the Company releasing the Company and affiliated companies and persons from any
and all claims, demands, damages, actions and/or causes of action whatsoever,
which he may have had on account of the termination of his employment,
including, but not limited to claims of discrimination, including on the basis
of sex, race, age, national origin, religion, or handicapped status (with all
applicable periods during which Executive may revoke the release or any
provision thereof having expired), and any and all claims, demands and causes of
action under any retirement or welfare benefit plan of the Company (as defined
in the Employee Retirement Income Security Act of 1974, as amended), other than
under the Company’s 401(k) plan and the Qualified Plan (as hereinafter defined),
severance or other termination pay. Such release shall not, however, apply to
the ongoing obligations of the Company arising under this Agreement, or any
rights of indemnification Executive may have under the Company’s policies or by
contract or by statute.

 

(e) Except as provided in subsection (g) hereof, the lump sum payments provided
for in Sections 8(c)(ii) and (iii), above, shall be made not later than the
fifth day following the Date of Termination; provided, however, that if the
amounts of such payments cannot be finally determined on or before such day, the
Company shall pay to Executive on such day an estimate, as determined in good
faith by the Company, of the minimum amount of such payments and shall pay the
remainder of such payments (together with interest at the rate provided in
section 1274(b)(2)(B) of the

 

10



--------------------------------------------------------------------------------

 

Internal Revenue Code as amended (the “Code”)) as soon as the amount thereof can
be determined, but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to Executive, payable on the fifth day after demand by the
Company (together with interest at the rate provided in section 1274 (b)(2)(B)
of the Code).

 

(f) Executive shall not be required to mitigate the amount of any payment
provided for in this Section by seeking other employment or otherwise, nor shall
the amount of any payment or benefit provided for in this Section 8 be reduced
by any compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to the Company, or otherwise.

 

(g) Notwithstanding the provisions of this Section 8, in no event shall the
aggregate present value of “parachute payments” as defined in Section 280G of
the Code, exceed three times Executive’s “base amount”, as defined in Section
280G(b)(3) of the Code. If the preceding limitation is exceeded, then
Executive’s payments and benefits in this Section 8 shall be reduced to the
extent necessary to cause the total payments and “parachute payments” to comply
with the limitation.

 

9. Change in Control.

 

(a) For purposes of this Agreement, a “Change in Control of the Company” shall
be deemed to have occurred upon the first to occur of the following events:

 

(i) any person, or more than one person acting as a group, (other than Saratoga
or the Management Investors, as such terms are defined in the Stockholders’
Agreement, dated December 1, 1997, by and among the Company, Saratoga Partners
III, LP and the Management Investors) acquires ownership of stock of the Company
that, together with the stock held by such person or group, represents a
majority of the total voting power of the stock of the Company (“Change in
Ownership”); or,

 

(ii) during any twelve month period, a majority of the Company’s Board is
replaced by new directors whose appointment or election is not endorsed by a
majority of the Company’s Board (“Change in Effective Control”); or,

 

(iii) during any twelve month period, any one person, or more than one person
acting as a group, acquires assets from the Company having a total fair market
value equal to or more than one-third (1/3) of the total fair market value of
all of the assets of the Company immediately prior to such acquisition (s) and
Executive is employed in the business which relates to the assets transferred
(“Change in Ownership of Substantial Assets”); notwithstanding the preceding, a
Change in Ownership of Substantial Assets does not occur when assets are
transferred to (i) a

 

11



--------------------------------------------------------------------------------

 

shareholder in exchange for stock; (ii) an entity that is at least fifty (50%)
percent owned, directly or indirectly, by the Company; (iii) a person, or more
than one person acting as a group, that owns at least fifty (50%) percent of the
total value or voting power of the stock of the Company; or, (iv) an entity that
is at least fifty (50%) percent owned by a person, or more than one person
acting as a group, that owns at least fifty (50%) percent of the total value or
voting power of the stock of the Company; or,

 

(iv) the Company’s termination of its business and liquidation of its assets; or

 

(v) the reorganization, merger or consolidation of the Company into or with
another person or entity, by which reorganization, merger or consolidation the
shareholders of the Company receive less than fifty percent (50%) of the
outstanding voting shares of the new or continuing corporation.

 

For purposes of the preceding Change in Ownership, Change in Effective Control
and Change in Ownership of Substantial Assets, persons are considered to be
acting as a group when such persons are owners of an entity that enters into a
merger, consolidation, purchase or acquisition of stock, or a similar business
transaction with the Company. Persons are not considered to be acting as a group
merely because such persons happen to purchase or own stock of the Company at
the same time or as a result of the same public offering.

 

(b) Termination Following Change in Control. If any of the events, described in
Section 9(a) constituting a Change in Control of the Company shall have
occurred, Executive shall be entitled to the benefits provided in subsection (c)
below upon the termination of Executive’s employment by the Company for any
reason other than for Cause or by reason of Executive’s Disability:

 

(i) during the two-year period following such Change in Control or the extended
term of this Agreement; or

 

(ii) prior to the date on which a Change in Control of the Company occurs, if it
can be reasonably demonstrated by Executive that such termination of employment
was (1) at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (2) otherwise arose in connection
with or anticipation of a Change in Control.

 

(c) Compensation Upon Termination

 

In the event that a termination of employment of Executive occurs under the
circumstances set forth in Section 9(b) above:

 

(i) No later than the fifth day following the Date of Termination, the Company
shall pay to Executive his full Base Salary through the Date of Termination at
the rate in effect at the time Notice of Termination is given;

 

12



--------------------------------------------------------------------------------

 

(ii) In lieu of any further salary payments to Executive for periods subsequent
to the Date of Termination, the Company shall pay as severance pay to Executive,
at the time specified in subsection (d) below, a lump sum severance payment
(together with the payments provided in paragraph (iii), below, the “Severance
Payments”) equal to two, or if less, the number of years, including fractional
years, from the Date of Termination until Executive reaches age 65 times the sum
of (1) Executive’s annual Base Salary as in effect as of the Date of Termination
or immediately prior to the Change in Control of the Company, whichever is
greater, and (2) one-half of the sum of the amounts awarded to Executive under
the applicable incentive plan and bonus plans in respect of each of the two
calendar years preceding that in which occurs the Date of Termination or that in
which occurs the Change in Control, whichever is greater;

 

(iii) In lieu of any payments under the executive incentive plan or other bonus
plan in effect for the year in which Executive’s Date of Termination occurs, the
Company shall pay Executive, at the time specified in subsection (d) below, a
pro rata portion of all contingent awards granted under such plans for all
uncompleted periods, assuming for this purpose that the amount of each award
that would have been paid upon completion of such period would at least equal
the average of the payments from the Executive Incentive Plan for the previous
two (2) years, and basing such pro rata portion upon the portion of the award
period that has elapsed as of the Date of Termination;

 

(iv) In addition to the retirement benefits to which Executive is entitled under
the Retirement Plan of Koppers Industries, Inc. and Subsidiaries for Salaried
Executives (the “Qualified Plan”) and the Company’s “excess benefit plans” (the
“Supplemental Plan”) or any successor plans thereto, a lump sum payment equal to
the excess of (1) over (2), where (1) equals the sum of (A) the aggregate
retirement pension to which Executive would have been entitled under the terms
of the Qualified Plan (without regard to any amendment to the Qualified Plan
made subsequent to the Change in Control of the Company, which amendment
adversely affects in any manner the computation of retirement benefits under
such plan), determined as if Executive had accumulated thereunder two (2)
additional years of Credited Service or such lesser number of years of Credited
Service, including fractional years, to Executive’s 65th birthday (after any
termination pursuant to Section 9(b)) at Executive’s rate of Base Salary in
effect on the Date of Termination, and (B) the retirement pension to which
Executive would have been entitled under the terms of the Supplemental Plan,
determined as if Executive had accumulated thereunder two (2) additional Years
of Service or such lesser number of Years of Service, including fractional
years, to Executive’s 65th birthday (after any termination pursuant to Section
9(b)) at Executive’s rate of Base Salary in effect on the Date of Termination;
and where (2) equals the sum of (A) the aggregate retirement pension to which
Executive is entitled pursuant to the provisions of the Qualified Plan, and (B)
the retirement pension to which Executive is entitled pursuant to the provisions
of the Supplemental Plan. The supplemental pension benefit determined under the
paragraph (d) shall be payable by the Company in a lump sum payment using the
discount specified in the Qualified Plan.

 

13



--------------------------------------------------------------------------------

 

Benefits hereunder which commence prior to age 60 with 25 years of service, or
age 55 with 10 years of service, shall be actuarially reduced to reflect early
commencement in accordance with the terms of any such Plan or Plans. All defined
terms used in this paragraph (iv) shall have the same meaning as in the
Qualified Plan, unless otherwise defined herein or otherwise required by the
context;

 

(v) The Company shall pay to Executive all reasonable legal fees and expenses
incurred by Executive as a result of such termination (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination
or in seeking to obtain or enforce any right or benefit provided by this
Agreement), unless the decision-maker in any proceeding, contest or dispute
arising hereunder makes a formal finding that Executive did not have a
reasonable basis for contesting or disputing such proceeding; and

 

(vi) For a twenty-four (24) month period or for the term of this Agreement,
whichever is later, or such lesser period to Executive’s 65th birthday after
such termination, the Company shall arrange to provide Executive with life,
disability, accident and group health insurance benefits substantially similar
to those which Executive was receiving immediately prior to the Notice of
Termination. Benefits otherwise receivable by Executive pursuant to this
paragraph (vi) shall be reduced to the extent comparable benefits are actually
received by Executive during the twenty-four (24) month period following
Executive’s termination, and any such benefits actually received by Executive
shall be reported to the Company.

 

(d) Except as provided in subsection (f) hereof, the payments provided for in
subsections (c) (ii) and (iii), above, shall be made not later than the fifth
day following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Internal Revenue Code as amended (the “Code”)) as soon as
the amount thereof can be determined, but in no event later than the thirtieth
day after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to Executive, payable on the fifth
day after demand by the Company (together with interest at the rate provided in
section 1274 (b)(2)(B) of the Code).

 

(e) Except as provided in subsection (c)(vi) hereof, Executive shall not be
required to mitigate the amount of any payment provided for in this Section by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 9 be reduced by any compensation earned by
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

 

14



--------------------------------------------------------------------------------

 

(f) Notwithstanding the provisions of this Section 9, in no event shall the
aggregate present value of “parachute payments” as defined in Section 280G of
the Code, exceed three times Executive’s “base amount”, as defined in Section
280G(b)(3) of the Code. If the preceding limitation is exceeded, then
Executive’s payments and benefits in this Section 9 shall be reduced to the
extent necessary to cause the total payments and “parachute payments” to comply
with the limitation.

 

(g) Executive’s entitlement to the benefits set forth in Sections 9(c)(ii),
(iii), (iv), (v) and (vi) shall be conditioned upon Executive executing and
delivering a release satisfactory to the Company releasing the Company and
affiliated companies and persons from any and all claims, demands, damages,
actions and/or causes of action whatsoever, which he may have had on account of
the termination of his employment, including, but not limited to claims of
discrimination, including on the basis of sex, race, age, national origin,
religion, or handicapped status (with all applicable periods during which
Executive may revoke the release or any provision thereof having expired), and
any and all claims, demands and causes of action under any retirement or welfare
benefit plan of the Company (as defined in the Employee Retirement Income
Security Act of 1974, as amended), other than under the Company’s 401(k) plan
and the Qualified Plan, severance or other termination pay. Such release shall
not, however, apply to the ongoing obligations of the Company arising under this
Agreement, or any rights of indemnification Executive may have under the
Company’s policies or by contract or by statute.

 

10. Successors; Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(b) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to our devisee, legatee or
other designee or, if there is no such designee, to Executive’s estate.

 

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective

 

15



--------------------------------------------------------------------------------

 

addresses set forth on the signature page of this Agreement, provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the Secretary of the Company, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Pennsylvania without regard to its conflicts
of law principles. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law. The obligations of the Company under
Sections 8 and 9 shall survive the expiration of the term of this Agreement.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Dispute Resolution.

 

(a) Negotiation. If a dispute or controversy arises under or in connection with
this Agreement, the parties agree first to try in good faith to settle the
dispute or controversy. Any party may initiate the negotiation process by
written notice to the others, identifying the dispute or controversy and the
desire for negotiation.

 

(b) Arbitration. If the parties have not resolved the dispute or controversy by
direct negotiations within thirty (30) days of such notice, any party may
initiate arbitration as herein provided. All disputes or controversies arising
under or in connection with this Agreement which are not resolved by negotiation
shall be decided by arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, provided, however,
that any such arbitration shall be before a single arbitrator selected by
agreement of the parties. Judgment upon the award or decision of the arbitrator
may be entered and enforced in any court of

 

16



--------------------------------------------------------------------------------

 

competent jurisdiction. In the event that the parties cannot agree upon the
selection of an arbitrator, the parties agree that the American Arbitration
Association in Pittsburgh, Pennsylvania will select the arbitrator.
Notwithstanding the foregoing to the contrary, a party shall not be prohibited
or precluded from seeking equitable relief in a court of competent jurisdiction
without first resorting to the dispute resolution provisions of this Section 15
in circumstances in which a party’s interests or property will otherwise be
compromised. It is specifically intended by the parties that if any equitable
relief is granted by an arbitrator, said relief may be enforced in any court of
competent jurisdiction. The forum of such arbitration shall be in Pittsburgh,
Pennsylvania to the exclusion of all other jurisdictions.

 

(c) Notice of Decision. The arbitrator shall promptly notify the parties in
writing of the decision, together with the amount of any dispute resolution
costs arising with respect thereto (the “Notice of Decision”). The Notice of
Decision need not contain an explanation of the decision or grounds thereof.

 

(d) Costs and Fees. All dispute resolution costs, which shall include any fee
for the arbitrator for services rendered shall be borne by the Company. Each
party is to pay its own counsel fees and expenses.

 

16. Severability and Reformation. The provisions of this Agreement shall be
deemed to be divisible so that in the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement. In the event that
any provision of this Agreement (including, but not limited to, any provision
related to a time period, geographical area or scope of restriction) shall be
declared by a court of competent jurisdiction to exceed the maximum limitations
or restrictions such court deems reasonable and enforceable, then such provision
shall be deemed modified and reformed so as to be valid and enforceable to the
maximum extent lawfully permitted.

 

17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties; whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

18. Withholding. All compensation paid under this Agreement shall be subject to
all applicable tax withholding.

 

17



--------------------------------------------------------------------------------

 

19. Previous Contract. This Agreement shall supercede in its entirety the
Employment Contract between the Company and Executive dated July 13, 2001, which
contract is hereby terminated.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGREED:

 

THE COMPANY:

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Title

 

--------------------------------------------------------------------------------

Address

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

EXECUTIVE:

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Title

 

--------------------------------------------------------------------------------

Address

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

18